Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2007

Walker v. Zenk
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3298




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Walker v. Zenk" (2007). 2007 Decisions. Paper 1623.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1623


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 03-3298
                                    ____________

                               JEFFREY A. WALKER,

                                            Appellant

                                             v.

                   MICHAEL A. ZENK; K. BITTENBENDER;
                DAVID M. RARDIN; KATHLEEN HAWK-SAWYER;
                  SANCHEZ; LITCHARD; GEORGE WATSON;
                         TERRY BAM; ROBIN GREGG
                               ____________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                (D.C. No. 01-cv-01644)
                     District Judge: Honorable John E. Jones, III
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 12, 2006

            Before: FISHER, GREENBERG and LOURIE,* Circuit Judges.

                              (Filed: February 15, 2007)
                                    ____________

                              OPINION OF THE COURT
                                   ____________

FISHER, Circuit Judge.


      *
        The Honorable Alan D. Lourie, United States Circuit Judge for the Federal
Circuit, sitting by designation.
      Jeffrey A. Walker appeals from the District Court’s dismissal of his Complaint.

The Complaint included Bivens claims under the First, Fifth, and Eighth Amendments.

The District Court dismissed the Complaint because it determined that the Prison

Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), required total exhaustion of

administrative remedies, and Walker had not exhausted all of his administrative remedies

for all of his claims. We held this case c.a.v. pending the Supreme Court’s decision in

Jones v. Bock, -- U.S.--, 2007 WL 135890 (Jan. 22, 2007).

      In Jones, the Supreme Court addressed whether the PLRA required total

exhaustion of administrative remedies as to all claims. Id. at *13-16. The Supreme Court

held that an inmate’s complaint under the PLRA should not be dismissed when the inmate

exhausted his administrative remedies for some of his claims, but not all. Id. According

to Jones, the District Court should have considered the claims that were exhausted, and

dismissed only the unexhausted claims. Therefore, we will vacate the District Court’s

decision and remand for proceedings consistent with Jones.




                                            2